 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )   CR-04-00144-PCT-JAT
                                               )
10              Plaintiff,                     )
                                               )   ORDER OF DETENTION
11   vs.                                       )
                                               )
12   Melvin Stewart,                           )
                                               )
13              Defendant.                     )
                                               )
14                                             )
15          Defendant appeared before this Court on a Petition for Revocation of Supervised
16   Release. A detention hearing was held. The Court considered the Petition and file in
17   determining whether defendant should be released on conditions set by the Court.
18          The Court finds that defendant has failed to carry his burden of establishing that he
19   does not pose a danger to any other person or to the community pursuant to Rule 32.1(a)(6),

20   Federal Rules of Criminal Procedure.

21          The Court concludes, by a preponderance of the evidence, that defendant is a danger

22   and that there is no condition or combination of conditions that will reasonably assure the

23   safety of the community.

24          IT IS THEREFORE ORDERED that defendant be detained pending further

25   proceedings.
            DATED this 23rd day of August, 2019
26
27
28
